Citation Nr: 0818894	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  04-24 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
disability.

3.  Entitlement to an effective date earlier than September 
21, 2002 for the grant of service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 9, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a Decision Review Officer 
decision dated in October 2003 and rating decisions dated in 
November 2004 and September 2005 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


FINDINGS OF FACT

1.  The veteran's sarcoidosis is not related to active 
service.

2.  The veteran's left knee disorder is not related to active 
service or to service-connected disability.

3.  A VA Form 10-10, Application for Medical Benefits, 
received by VA on October 7, 1976 for his right knee injury 
was an application for hospital treatment and not an 
application for disability compensation benefits.  The 
veteran's original application for compensation for a right 
knee injury was received on September 21, 2002.  


CONCLUSIONS OF LAW

1.  Sarcoidosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 2002 & Supp. 2007); 38 
C.F.R. §  3.303 (2007).

2.  A left knee disorder was not incurred in or aggravated by 
service and is not causally related to service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 2002); 38 C.F.R. §§ 
3.303, 3.310 (2007).

3.  The criteria for an effective date prior to September 21, 
2002 for the grant of service connection for a right knee 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007). 

Letters dated in August 2004, September 2004, April 2005, 
June 2005, August 2005, and March 2006 fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The August 2004 and April 2005 letters told him to 
provide any relevant evidence in his possession; and the 
September 2004, June 2005, August 2005, and March 2006 
letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  The March 2006 
letter  the veteran of how VA determines disability ratings 
and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Although most of these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and additional supplemental 
statements of the case (SSOCs) were provided to the veteran 
in November 2006, and March 2008.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The veteran was also accorded VA examinations in September 
2004 and June 2007 to address the etiology of the veteran's 
left knee disability.  38 C.F.R. § 3.159(c)(4).  With respect 
to the issue of entitlement to service connection for 
sarcoidosis, the veteran has not been afforded a VA 
examination, with an opinion as to the etiology of his 
claimed disabilities.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or in 
service or has a disease or symptoms of a disease within a 
specified period, (3) there is an indication the current 
disability or symptoms maybe associated with service, and (4) 
there is not sufficient medical evidence to make a decision.  
See 38 U.S.C.A. § 5103A(c)(4).  In this case, as no competent 
has been presented showing the possibility that sarcoidosis 
is related to service, the Board finds that an etiology 
opinion is not "necessary."  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of sarcoidosis or a chronic left knee disability 
is factually shown during service.  The Board concludes it 
was not. 

The service medical records are absent complaints, findings 
or diagnoses of sarcoidosis during service.  On the clinical 
examination for separation from service, the veteran's lungs 
were evaluated as normal and chest x-ray was negative.  Thus, 
there is no medical evidence that shows that the veteran 
suffered from sarcoidosis during service. 
  
The service medical records include a May 1975 report of 
injury to lateral side of the left knee when a toolbox fell 
on it.  Physical examination revealed no edema, 
discoloration, good range of motion, and point tenderness to 
the tibial head lateral side.  The assessment was a bruise.  
However, the Board cannot conclude a "chronic" left knee 
condition was incurred during service.  Treatment on one 
occasion cannot be considered a chronic disorder without an 
indication that a chronic disorder exists.  In addition, on 
the clinical examination for separation from service, the 
veteran's lower extremities were evaluated as normal and only 
a torn lateral meniscus (identified by the veteran as a right 
knee disability) was noted in the summary of defects and 
diagnoses.

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Arthritis can be service-connected on 
such a basis.  However, the first showing of left knee 
arthritis is not until 2005, nearly 30 years after the 
veteran's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
lack of any relevant history reported between the veteran's 
date of discharge in 1976 and 1981, the first indication of 
sarcoidosis, and between 1976 and 2004, the first indication 
of left knee disorder of record, service connection is not 
warranted under 38 C.F.R. § 3.303(b).

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  

In this case, the appellant clearly has been diagnosed with 
sarcoidosis and degenerative joint disease of the left knee. 
The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disabilities and the veteran's active service or between 
degenerative joint disease of the left knee and service-
connected disability.

With respect to the issue of entitlement to service 
connection for sarcoidosis, there is no competent medical 
evidence of record that relates this disease to the veteran's 
military service.  Since it was not shown during service or 
for approximately five years thereafter a preponderance of 
the evidence is against service connection for sarcoidosis.

With respect to the issue of entitlement to service 
connection for a left knee disability, although a January 
2006 primary care outpatient follow-up progress note 
indicated "[m]ay have possible increase in L knee DJD sec to 
trauma R knee," this opinion is not probative as the 
statement is too speculative.  An examiner's opinion that a 
current disorder "could be" related, or that there "may 
be" some relationship, makes the opinion of the examiner too 
speculative in nature to be probative.  See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a causal relationship).

A November 2007 VA examiner opined that the veteran's left 
knee condition was not secondary to service-connected right 
knee condition because the veteran was an overweight person 
and also had other medical conditions and that the changes 
the joints were independent of each other and consistent with 
the veteran's age. 

The November 2007 VA examiner's opinion is the more probative 
evidence in the matter of the etiology of the veteran's left 
knee disorder as it was provided based on review of the 
entire record and included an explanation of the underlying 
rationale. 

Thus, the Board finds more probative and persuasive the 
evidence that there is no relationship between the veteran's 
left knee disorder and his service-connected right knee 
disability.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.



III.	Earlier Effective Date

The effective date for a grant of direct service connection 
will be the day following separation from active service, or 
the date entitlement arose if a claim is received within one 
year after separation from service.  Otherwise, the effective 
date is the date of receipt of claim or date entitlement 
arose, whichever is later.  38 U.S.C. 5110(a); 38 C.F.R. § 
3.400.  Unless specifically provided, the effective date will 
be assigned on the basis of the facts as found. 38 C.F.R. § 
3.400(a).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a) (2006).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2006).  "Date of receipt" generally means the 
date on which a claim, information or evidence was received 
by VA. 38 C.F.R. § 3.1(r).

The record includes a VA Form 10-10, Application for Medical 
Benefits, received by VA on October 7, 1976 for his right 
knee injury.  The veteran specifically indicated that the 
type of benefit applied for was hospital treatment.  By a 
memorandum rating for outpatient treatment of hospitalization 
purposes, service connection was granted for hospital 
treatment only and medical care authorized.  

On September 21, 2002, the RO received a VA Form 21-526, 
Veteran's Application for Compensation and/or Pension, which 
indicated that he was claiming compensation for right knee 
injury.

To constitute an informal claim for a benefit, a 
communication or action must indicate an intent on the part 
of the claimant to apply for the benefit and must identify 
the benefit sought.  38 C.F.R. § 3.155.  The VA Form 10-10, 
Application for Medical Benefits, received by VA on October 
7, 1976, was clearly an application for hospital treatment 
and not an application for disability compensation.  However, 
even assuming that the October 1976 application for medical 
benefits included a claim for disability compensation, such 
claim would be deemed denied due to the intervening 
adjudication granting service connection for outpatient 
treatment or hospitalization purposes.  See Deshotel v. 
Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (If the record 
shows the existence of an unadjudicated claim, raised along 
with an adjudicated claim, and the RO's decision acts 
(favorably or unfavorably) on one of the claims but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run.) 

After a thorough review of the claims folder, the Board finds 
that the application that the veteran filed that served as 
the basis for the award of service connection for his right 
knee disability, was received on September 21, 2002.  If 
considered as an original claim it was received more than one 
year after the date of separation from service.  The Board 
notes that if the application for medical benefits received 
October 7, 1976 was indeed an implied claim for disability 
compensation, then that claim was denied in a December 1976 
memorandum rating for outpatient treatment or hospitalization 
purposes.  There is no communication of record from the 
veteran or any representative or other party to VA that would 
constitute a claim for service connection for a right knee 
disability for compensation prior to September 21, 2002.  38 
C.F.R. § 3.155.  Accordingly, the applicable regulation for 
either a claim for service connection received more than one 
year after the date of separation from service or a claim to 
reopen after a final disallowance dictates that the effective 
date is the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  Therefore, the 
appropriate effective date is the date of receipt of the 
claim, September 21, 2002.  38 C.F.R. § 3.400.

As the preponderance of the evidence is against the claim, 
the Board finds that an effective date earlier than September 
21, 2002, for service connection for a right knee disability 
is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).
  



ORDER

Entitlement to service connection for sarcoidosis is denied.

Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected disability, is 
denied.

Entitlement to an effective date earlier than September 21, 
2002 for the grant of service connection for right knee 
disability, is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


